        Case 1:19-cv-01409-MLB Document 87 Filed 05/04/21 Page 1 of 18




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

MITUL PATEL,

      Plaintiff,
                                               Civil Action File No.
v.                                             1:19-CV-01409-MLB

BAILEYS BP SHOPPES, LLC and
VIMAL PATEL

      Defendants.


   DEFENDANTS BAILEYS BP SHOPPES AND VIMAL PATEL’S
MOTION IN LIMINE TO EXCLUDE IRRELEVANT AND PREJUDICIAL
                       EVIDENCE

      COMES NOW Defendant Baileys BP Shoppes, LLC and Vimal Patel

(“Defendant”), by and through undersigned counsel, pursuant to Federal Rules of

Evidence 104(a) and Local Rule 16.6(B) NDGA, and files this Defendant’s Motion

in Limine, respectfully moving this Court, prior to trial and jury selection, to enter

an Order excluding or limiting the testimony of Plaintiff Mitul Patel (“Plaintiff”),

based on the following grounds:

      1. During Plaintiff Mitul Patel’s deposition, Plaintiff alleged that the

          Defendants engaged in illegal gambling at their place of business.

      2. The Plaintiff’s aforementioned allegation is irrelevant to the controversy

                                           1
 Case 1:19-cv-01409-MLB Document 87 Filed 05/04/21 Page 2 of 18




   central to this matter as to whether Plaintiff was entitled to overtime and

   was paid overtime under the Fair Labor Standards Act.

3. As such, this irrelevant evidence is excludable pursuant to the Federal

   Rules of Evidence 401 and 402, which establish exclusions for irrelevant

   evidence.

4. Additionally, allegations of illegal gambling are inappropriate as

   character evidence.

5. Under the Federal Rule of Evidence 404, these allegations are

   inadmissible.

6. Furthermore, the Plaintiff’s statement alleging illegal gambling is

   unfairly prejudicial to the Defendants because such pretrial comments

   admitted to evidence or spoken of in the form of live testimony before a

   jury would be both confusing and misleading to a jury, inducing unfair

   bias against the Defendants.

7. Therefore, this unduly prejudicial evidence should be excluded pursuant

   to the Federal Rule of Evidence 403 as well.

8. In support of this Motion, Defendants rely on Defendants’ Memorandum

   of Law.




                                   2
       Case 1:19-cv-01409-MLB Document 87 Filed 05/04/21 Page 3 of 18




WHEREFORE, Defendant moves this Court for the following relief:

  a) That the Court enters a Pretrial Order limiting testimony and the introduction

     of the deposition of Mitul Patel as requested;

  b) That Plaintiff, Plaintiff’s counsel, and Plaintiff’s other witnesses be

     instructed to refrain from mentioning the excluded evidence during trial or to

     the jury at any time; and

  c) That this Court awards such other relief that this Court deems just and

     proper.

     Respectfully submitted this 4th day of May, 2021.

                                             KPPB LAW

                                             /s/ Roy Banerjee
                                             Roy A. Banerjee
                                             Georgia Bar No. 035917
                                             Blaine Allen
                                             Georgia Bar N0. 523818
                                             Attorneys for Defendants
One Lakeside Commons, Suite 800
990 Hammond Drive, NE
Atlanta, Georgia 30328
Telephone: (678) 443-2220
rbanerjee@kppblaw.com
ballen@kppblaw.com




                                         3
        Case 1:19-cv-01409-MLB Document 87 Filed 05/04/21 Page 4 of 18




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

MITUL PATEL,

       Plaintiff,
                                               Civil Action File No.
v.                                             1:19-CV-01409-MLB

BAILEYS BP SHOPPES, LLC and
VIMAL PATEL

       Defendants.


       DEFENDANTS BAILEYS BP SHOPPES AND VIMAL PATEL’S
     MEMORANDUM OF LAW IN SUPPORT OF MOTION IN LIMINE TO
        EXCLUDE IRRELEVANT AND PREJUDICAL EVIDENCE

       COMES NOW Defendant Baileys BP Shoppes, LLC and Vimal Patel

(“Defendant”), by and through undersigned counsel, pursuant to Federal Rules of

Evidence 104(a) and Local Rule 16.6(B) NDGA, and files this Defendant’s

Memorandum of Law in Support of its Motion in Limine, respectfully moving this

Court, to enter an Order excluding or limiting the testimony of Plaintiff Mitul Patel

(“Plaintiff”), based on the following grounds:

                                 INTRODUCTION

       The central issue in this case is Plaintiff’s contention that he was not paid

overtime while working for the Defendants from approximately October 1, 2017

                                           4
       Case 1:19-cv-01409-MLB Document 87 Filed 05/04/21 Page 5 of 18




through March 1, 2019 as required under the Fair Labor Standards Act of 1938, as

amended, 29 U.S.C. §201 et seq (hereinafter the “FLSA”). Plaintiff’s pretrial

testimony that he resigned because Defendant allegedly engaged in an illegal

gambling operation is immaterial to that contention. This statement Plaintiff made

during his deposition is not only irrelevant and inadmissible character evidence,

but it would also unduly prejudice the jury against the Defendant because of the

negative association with gambling. Under the Federal Rules of Evidence, such

evidence is inadmissible; all trial testimony should be limited to exclude any

mention of illegal gambling. In order to promote justice through a fair and

equitable trial, Plaintiff’s counsel and witnesses should be instructed to abstain

from mentioning such evidence during trial or to the jury at any time.

                           FACTUAL BACKGROUND

      In this matter, Plaintiff alleges that Defendants were noncompliant with the

payment of overtime wages during Plaintiff’s employment under the FLSA.

      In Plaintiff’s deposition, Plaintiff accuses Defendant of operating an illegal

gambling operation. [Doc. No. 86]. Plaintiff accuses Defendant of giving away

cash, rather than merchandise, in association with Georgia Lottery’s coin operated

amusement machines. Id. Plaintiff alleges that this is the reason Plaintiff resigned

from employment with the Defendant. Id.

                                          5
       Case 1:19-cv-01409-MLB Document 87 Filed 05/04/21 Page 6 of 18




              ARGUMENT AND CITATION TO AUTHORITY

      The Federal Rules of Evidence provide, in relevant part, that “[t]he court

must decide any preliminary question about whether […] evidence is admissible.”

Fed. R. Evid. 104 (a). The Supreme Court has held that district courts have wide

discretion to admit or prohibit evidence under the Federal Rules. Sprint/United

Mgmt. Co. v. Mendelsohn, 552 U.S. 379, 387 (2008). In exercising such

discretion, courts weigh irrelevancy and prejudice under Rules 401 and 403,

respectively. See id. Similarly, weighing factors in a Rule 404 character evidence

analysis should also be considered in balancing relevancy and prejudice under Rule

403. Lanham v. Whitfield, 805 F.2d 970, 972 (11th Cir. 1986). The Supreme

Court has held that “[r]elevance and prejudice under Rules 401 and 403 are

determined in the context of the facts and arguments in a particular case, and thus

are generally not amendable to broad per se rules.” Sprint/United Mgmt. Co. v.

Mendelsohn, 552 U.S. at 387. Therefore, the Court should exclude the Plaintiff’s

testimony based on the circumstances within the context of the case.

      I.     Plaintiff’s Gambling Allegations Are Irrelevant to the FLSA
             Controversy Because the Allegations Do Not Impact the
             Probability of the Material Facts and Are Not of Consequence to
             Determine the FLSA Claim.

      The Federal Evidence Rules of 401 and 402 work in tandem to define

relevancy in evidence and exclude evidence that is irrelevant. See Brown v. Davis,
                                         6
        Case 1:19-cv-01409-MLB Document 87 Filed 05/04/21 Page 7 of 18




656 F. App'x 920, 922 (11th Cir. 2016).1 Federal Rule 401 provides that

“[e]vidence is relevant if: (a) it has any tendency to make a fact more or less

probable than it would be without the evidence; and (b) the fact is of consequence

in determining the action.” Fed. R. Evid. 401. Additionally, the Federal Rules bar

evidence that deflects from the matter at issue, providing, “Irrelevant evidence is

not admissible.” Fed. R. Evid. 402.

              A. The Plaintiff’s Allegations of Illegal Gambling Do Not Make
                 Any of the Facts of the FLSA Claim More or Less Probable
                 Because the Allegations Are Not Related to the Theory of the
                 Case.

       Testimony that does not make the facts more or less probable is irrelevant.

Brown v. Davis, 656 F. App'x at 922 (11th Cir. 2016) (a delay in medical attention

did not impact the probability of the allegations of excessive force in a prison).

Relevancy is not an inherent quality of evidence, but is a fact-based inquiry,

dependent “on many factors, including how closely related the evidence is to the

plaintiff’s circumstances and theory of the case.” Sprint/United Mgmt. Co. v.

Mendelsohn, 552 U.S. at 387-88 (2008) (holding that district courts are best

positioned to consider the facts).

       Allegations of illegal gambling do not make any of the facts regarding the


1
 This unreported case meets the requirements set forth in Federal Rules of Appellate Procedure
32.1: Citing Judicial Dispositions.
                                               7
       Case 1:19-cv-01409-MLB Document 87 Filed 05/04/21 Page 8 of 18




central issue of whether the Plaintiff was paid overtime any more or less probable.

The allegations of illegal gambling have no connection to the overarching theory

of the case, which is whether Plaintiff was paid overtime and whether the Plaintiff

was an exempt employee under the FLSA. Accordingly, such allegations should

be barred from discussion in open court or in front of a jury at any time.

             B. The Plaintiff’s Gambling Allegations Are Inconsequential to
                Determine the FLSA Action Because Such Statements Are
                Unnecessary to Prove Any Element of any Claim or Defense.

      More specifically, courts have held that when a statement or other evidence

is unnecessary to prove any single element of a claim, then such evidence is

irrelevant and not outcome determinative to the claim. See Copeland v. Gulf Oil

Corp., 672 F.2d 867, 870 (11th Cir. 1982) (where an established contract was

controlling, regardless of any irrelevant statements made outside of the contract,

and safety manuals were also irrelevant evidence because there was an absence of

an essential element, causation, to connect the manual to injury).

      A Plaintiff must prove the following elements under an FLSA claim: (1)

Defendant employed the Plaintiff; (2) Defendant engaged in interstate commerce,

covered by the FLSA; (3) Plaintiff worked in excess of forty hours per week; and

(4) Defendant did not pay overtime wages to them. See 29 U.S.C. § 207(a).

      Even if a Plaintiff proves the aforementioned elements, the executive

                                          8
       Case 1:19-cv-01409-MLB Document 87 Filed 05/04/21 Page 9 of 18




exemption defense is a complete bar to plaintiff’s recovery under 29 U.S.C. §

213(a)(1). Relevant to this defense are the following elements: (1) a salary

threshold of at least $455 a week; (2) a primary duty of management; (3) regular

direction of two employees; and (4) particular weight given to recommend hiring,

firing, advancement, promotion, or status change of other employees. General Rule

for Executive Employees, 29 C.F.R. § 541.100 (2004).

      An alleged illegal gambling operation neither proves nor refutes any single

element of the FLSA claim and is completely unnecessary information to

determine the outcome of the case. None of the aforementioned elements relevant

to the central issue in this case have anything to do with gambling allegations.

Allegations as to improper payout in winnings from the coin operated amusement

machines are completely immaterial to the payroll dispute, absent of any probative

value, and cannot reasonably be tied to a single element of Plaintiff’s FLSA claim

or the Defendants’ defense. Because testimony of such allegations does not prove

an element or answer the question presented, it should be excluded due to

irrelevancy.

      II.      The Gambling Allegations Constitute Character Evidence and
               Such Evidence is Impermissible in Civil Suits.

      Rule 404 (a)(1) provides that, “[e]vidence of a person's character or

character trait is not admissible to prove that on a particular occasion the person
                                          9
       Case 1:19-cv-01409-MLB Document 87 Filed 05/04/21 Page 10 of 18




acted in accordance with the character or trait.” Fed. R. Evid. 404. The Federal

Rules permit few exceptions such as the use of character evidence within the scope

of criminal trials and when necessary to establish the credibility of witnesses. See

Fed. R. Evid. 404(2) & (3); see also Fed. R. Evid. 607, 608, & 609.

      As a general rule, the Supreme Court has held that character evidence is

never permissible in civil suits, except for in rare circumstances where character is

central to the substantive nature of the action. Thompson v. Bowie, 71 U.S. 463,

471-72 (1866) (holding that testimony regarding the Defendant’s habit to gamble

while intoxicated was excludable because such testimony did not prove that the

promissory notes central to the suit were given for a gaming debt); see also Fed. R.

Evid. 405(b). Likewise, even though Rule 404(b) permits evidence of other

wrongs when “probative of motive, opportunity, or intent,” courts have only rarely

admitted such evidence for permissible jury inferences “where conduct is closely

analogous” to the conduct in the suit. Holiday Wholesale Grocery Co. v. Philip

Morris Inc., 231 F. Supp. 2d 1253, 1313 (N.D. Ga. 2002) (holding that comments

about alleged anticompetitive acts in foreign markets were inadmissible in a

domestic antitrust suit).

      Plaintiff’s illegal gambling allegations about the Defendant constitute

nothing more than inadmissible character evidence. Plaintiff is attempting to

                                         10
       Case 1:19-cv-01409-MLB Document 87 Filed 05/04/21 Page 11 of 18




establish Defendant’s character in a negative light by bringing up such allegations

in front of a jury. Character evidence is immaterial to the substance of the FLSA

claim and does not fit within the scope of any of the few rare exceptions provided

by the Federal Rules. Therefore, any mention of this topic in court is prohibited.

      III.   All Testimony That Refers to Gambling Should be Excluded at
             Trial Because It Is Unduly Prejudicial.

      The Federal Rules of Evidence provide that even relevant evidence may be

excludable if “its probative value is substantially outweighed by a danger of one or

more of the following: unfair prejudice, confusing the issues, misleading the jury,

undue delay, wasting time, or needlessly presenting cumulative evidence.” Fed. R.

Evid. 403; see also Grayson v. K-Mart Corp., 849 F. Supp. 785, 791 (N.D. Ga.

1994) (where relevant evidence of each plaintiff’s age discrimination claims were

severed to prevent unfair prejudice to the defendant). The Supreme Court has held

that a 403 analysis “requires a fact-intensive, context-specific inquiry”

Sprint/United Mgmt. Co. v. Mendelsohn, 552 U.S. at 388 (2008).

      When irrelevant, negative allegations are discussed in open court, the

evidence is excludable under Rule 403 because of the irreparable, prejudicial

impact on a jury; such additional negative allegations that risk misleading the jury

into confusing the issues are inadmissible because of the prejudicial effect to the

defendants. Brown v. Davis, 656 F. App'x at 922 (11th Cir. 2016) (where officers
                                          11
        Case 1:19-cv-01409-MLB Document 87 Filed 05/04/21 Page 12 of 18




would be prejudiced by additional allegations of delayed medical treatment);

Yellow Pages Photos, Inc. v. Ziplocal, LP, 795 F.3d 1255, 1260 (11th Cir. 2015)

(where a jury could be misled by additional allegations of another party).

       Generally, courts have held that references to other scandals are irrelevant,

but even if relevant, such references are excluded by Rule 403. United States v.

Lepore, No. 1:15-CR-367-WSD-JKL, 2016 WL 4473125, at *5 (N.D. Ga. Aug. 25,

2016)2 (where references to other scandals could mislead a jury to believing such

scandalous behavior was a consequence of doing business with the county).

Further, conspiracy allegations do not suddenly become relevant merely because

such allegations can persuade a jury by incorrectly appealing to wrongful

inferences. Holiday Wholesale Grocery Co. v. Philip Morris Inc., 231 F. Supp. 2d

at 1271 (N.D. Ga. 2002) (antitrust case).

       Irrelevant allegations lead to speculative and false inferences and should be

omitted to justly determine the outcome of the FLSA claim. The Plaintiff’s illegal

gambling allegations are irrelevant and thus excludable by Federal Evidence Rules

401 and 404. However, even if the allegations were relevant, such testimony is

excludable pursuant to the balancing test of Federal Rule 403. The Plaintiff’s



2
 This unreported case meets the requirements set forth in the Federal Rules of Appellate
Procedure 32.1: Citing Judicial Dispositions.
                                               12
        Case 1:19-cv-01409-MLB Document 87 Filed 05/04/21 Page 13 of 18




testimony regarding the gambling allegations is too unfairly prejudicial to the

Defendant and will likely confuse as well as mislead the jury. Introducing

irrelevant, and immaterial allegations about illegal gambling will not only distract

the jury from deciding the relevant issues, but the introduction of such testimony is

misleading to a jury. A gambling conspiracy theory wrongfully appeals to the

formation of biased inferences, even among reasonable people. Since gambling is

often viewed as a vice in itself, an allegation of an illegal gambling operation leads

to speculative and fallacious reasoning about what else a Defendant may have

done.

        For example, if the Defendant is potentially guilty of gambling, then a jury

may conjecture that Defendant is guilty of the FLSA claim as well. Even

reasonable people, inherent with their biases, fall victim to these ad hominem, false

causation, and emotional appeal tactics. Such irrelevant testimony does not

become relevant through this faulty logic.

        Introducing a theory of presumptive of guilt in violation of the FLSA

because of other scandalous behavior, even if it were relevant to the employment

context, would so unduly prejudice a jury and be completely void of any potential

probative impact. Not only is such testimony unsubstantiated, but references to an

alleged gambling scandal deflects from the issue at hand and prejudicially places

                                          13
       Case 1:19-cv-01409-MLB Document 87 Filed 05/04/21 Page 14 of 18




the jury’s focus on any potential misplaced blameworthiness of the Defendant,

rather than on the elements of the FLSA claim at issue.

      Plaintiff’s attempts to wrongfully distract, confuse, and mislead the jury to

other irrelevant issues will unfairly prejudice the Defendant. Therefore, the

Plaintiff’s testimony should be limited only to the relevant issues, and neither

Plaintiff’s counsel nor witnesses should be permitted to refer to illegal gambling

allegations at any time during trial whether upon direct examination, cross

examination, or during closing arguments.

                                  CONCLUSION

      The Plaintiff’s testimony alleging illegal gambling is irrelevant and unduly

prejudicial. For the foregoing reasons, Defendants respectfully request that this

Court grant the Defendants’ Motion in Limine to Exclude Improper and Prejudicial

Evidence pursuant to the Federal Rules of Evidence 401, 402, 403, and 404.

Accordingly, the Court should enter a Pretrial Order limiting testimony of Plaintiff

Mitul Patel and prohibit Plaintiff’s Counsel as well as other witnesses from any

mention of such allegations at any time.



                           [SIGNATURE ON NEXT PAGE]




                                           14
      Case 1:19-cv-01409-MLB Document 87 Filed 05/04/21 Page 15 of 18




     Respectfully submitted this 4th day of May, 2021.

                                           KPPB LAW

                                           /s/ Roy A. Banerjee
                                           Roy A. Banerjee
                                           Georgia Bar No. 035917
                                           Blaine Allen
                                           Georgia Bar No. 523818
                                           Attorneys for Defendants
One Lakeside Commons, Suite 800
990 Hammond Drive, NE
Atlanta, Georgia 30328
Telephone: (678) 443-2220
rbanerjee@kppblaw.com
ballen@kppblaw.com




                                      15
       Case 1:19-cv-01409-MLB Document 87 Filed 05/04/21 Page 16 of 18




                      CERTIFICATE OF COMPLIANCE

      This is to certify that the foregoing DEFENDANTS BAILEYS BP SHOPPES

AND VIMAL PATEL’S MOTION IN LIMINE TO EXCLUDE IRRELEVANT AND

PREJUDICIAL EVIDENCE, MEMORANDUM IN SUPPORT, and accompanying

Certificate of Service has been prepared with one of the font and point selections

approved by the Court in LR 5.1., NDGA. The pleading and certificate were

prepared using point size 14 in Times New Roman font and appropriate margins.

                                              KPPB LAW

                                              /s/ Roy A. Banerjee
                                              Roy A. Banerjee
                                              Georgia Bar No. 035917
                                              Blaine Allen
                                              Georgia Bar No. 523818
                                              Attorneys for Defendants
One Lakeside Commons, Suite 800
990 Hammond Drive, NE
Atlanta, Georgia 30328
Telephone: (678) 443-2220
rbanerjee@kppblaw.com
ballen@kppblaw.com




                                         16
       Case 1:19-cv-01409-MLB Document 87 Filed 05/04/21 Page 17 of 18




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

MITUL PATEL,

      Plaintiff,
                                             Civil Action File No.
v.                                           1:19-CV-01409-MLB

BAILEYS BP SHOPPES, LLC and
VIMAL PATEL

      Defendants.


                        CERTIFICATE OF SERVICE

      I certify that I have on this day served a copy of the within and foregoing
DEFENDANTS BAILEYS BP SHOPPES AND VIMAL PATEL’S MOTION IN
LIMINE TO EXCLUDE IRRELEVANT AND PREJUDICIAL EVIDENCE and
accompanying MEMORANDUM IN SUPPORT upon all counsel of record by
STATUTORY ELECTRONIC SERVICE to all counsel of record, who are as
follows:

                            Victor S. Roberts, Esq.;
                         Benjamin A. Stark, Esq.; and
                                Zachary Panter
                             Attorneys for Plaintiff
                           Barret & Farahany, LLP
                           1100 Peachtree Street, NE
                                   Suite 500
                            Atlanta, Georgia 30309
                          severin@justiceatwork.com
                              bstark@bf-llp.com
                         zachary@justiceatwork.com

                       [SIGNATURE ON NEXT PAGE]
                                        17
      Case 1:19-cv-01409-MLB Document 87 Filed 05/04/21 Page 18 of 18




This 4th day of May, 2021.
                                         KPPB LAW

                                         /s/ Roy A. Banerjee
                                         Roy A. Banerjee
                                         Georgia Bar No. 035917
                                         Blaine Allen
                                         Georgia Bar No. 523818
                                         Attorneys for Defendants
One Lakeside Commons, Suite 800
990 Hammond Drive, NE
Atlanta, Georgia 30328
Telephone: (678) 443-2220
rbanerjee@kppblaw.com
ballen@kppblaw.com




                                    18
